DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/935,526 and is in response to Applicant Arguments/Remarks filed 08/08/2022.
Claims 1-20 are previously pending, of those claims, claims 1-2 have been amended.  All amendments have been entered.  Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by HAN (US 2016/0308186 A1).
With respect to claim 1.  HAN teaches a battery module 100 that includes a plurality of battery cells 10 (paragraph 0042).  There are end plates 60 formed on either end of the battery cell stacks (paragraph 0042 and Figure 1).  The end plates 60 are provided as ap air on both ends of the battery cells 10 (paragraph 0047).  The end plates 60 prevent expansion of the battery cells and maintain resistance characteristics of the battery cells thereby preventing deterioration of the electric characteristics of the battery cells (paragraph 0047).   Each of the end plates 60 include a base plate and flanges (paragraph 0048).  The flanges function as coupling structures between the endplates and another member (paragraph 0048).  The end plates are coupled to each other through the side plates 40, the side plates combine, such as being attached to, the end plates provided as a pair (paragraph 0050).  First ends of the side plates are coupled to the end plates 60 (paragraph 0050).  Coupling holes are formed in the end portions of the plates 40, and the flanges of the end plate, and are connected by screws or the like through the coupling holes (paragraph 0050).  The end plates 20, 30, 40, and 60 are taken to be the claimed clamping device (paragraph 0042) and the pair of end plates 60 are taken to be the claimed delimiting element (paragraph 0047 and Figure 1).  These end plates prevent expansion of the battery cells, and maintain resistance characteristics of the battery cells (paragraph 0047) and is therefore taken to be designed to transmit traction force and to pull them toward one another.  
Spacers 50 are disposed between battery cells 10, each spacer 50 being positioned between two adjacent battery cells (paragraph 0055).  The spacers absorbs pressure between the neighboring battery cells, such as when the battery cells swell during charging and discharging operations (paragraph 0055).  Multilayer insulation sheet 55 may be positioned within a corresponding spacer 50 (paragraph 0068).  The multilayer insulation sheets 55 are disposed in openings of the spacers 50 (paragraph 0068).  The spacer 50 is taken to be the claimed frame element (paragraph 0069), and as can be seen in Figure 3 includes a circumferential part and a free volume, the free volume being the opening OP.  
HAN teaches the spacers 50 may be elastically deformed by spreading in the left or right direction (paragraph 0095).  The spacers are further pressed, expansion of the spacers in the left or right direction is suppressed by the side plates on both sides of the spacers (paragraph 0096).  The expansion of the spacers is limited to the deformation length in the right and left direction (paragraph 0096).  The spacers are elastically deformed by pressure applied in the forward and backward direction (paragraph 0096).  The spacers may absorb compressive force acting in the forward and backward direction while the spacers are deformed in a state in which the lengths of the spacers are not increased in the left or right directions (paragraph 0096).  
HAN explicitly teaches that the spacers are designed to counteract a swelling pressure caused by an operation swelling of the adjacent battery cells (paragraph 0065).  HAN does not explicitly note a counter pressure adapted to an aging and/or a cell chemistry of the two adjacent battery cells.  However, as noted above, HAN does teach the spacers counteract the swelling of the batteries (paragraph 0060).  The present applicant then notes that the swelling characteristics depend on their aging state (present application page 2 lines 33-34).  Therefore it is reasonable to conclude that the spacers of HAN would be adapted to compensate for the swelling caused by aging.  Further the counterpressure is taken to be an inherent characteristic.  As noted above, the expansion of the spacers 50 is suppressed by the side plates 40 (paragraph 0096) and therefore the spacers will absorbe compressive force acting in the forward or backward direction while the spacers are deformed (paragraph 0096) and this then is taken to form the claimed counter pressure.  
With respect to claim 2.  HAN teaches the multi-layered insulation sheets 55 are disposed in the openings OP of the spacers 50 (paragraph 0068).  The insulation sheet 55 may be interference fit within the opening, the multi-layer insulation sheet 55 may be fixed between the adjacent battery cells with pressure (paragraph 0067).  The insulation sheets 55 may function as spaces that absorb compression of the battery cells, such as when the cells undergo swelling (paragraph 0081).  
With respect to claim 3.  HAN notes that the voids in the insulation sheets 55 may provide spaces sufficient to absorb central swelling of the battery cells, the voids may provide spare spaces for absorbing an external pressure and swelling of the battery cells (paragraph 0081).  This is taken to describe the claimed counter pressure.  Such counter pressure is taken to be at least greater than an atmospheric pressure prevailing in an environment of the battery, else the battery would not be swelling in the first place, and is less than the contract pressure, as the voids are taken to absorb the pressure.  
With respect to claims 4 and 11.  HAN teaches the insulation layers 55 have elasticity, and are made of a material that are capable of returning to their original form (paragraph 0083) and is therefore taken to be analogous to a mechanical spring element.
With respect to claims 5 and 12-13.  HAN teaches the multi-layer insulation sheets 55 disposed between adjacent cells together with, and disposed within the spacers 50 (paragraph 0068).  These sheets 55 are designed to be compressed (paragraph 0081) and is taken to be the claimed compression film.  
With respect to claims 6 and 14-17.  HAN teaches each of the battery cells include a case 11 with an electrode assembly disposed in the case 11 (paragraph 0044 and Figure 3).  
With respect to claims 7 and 18-20.  HAN teaches as seen in Figures 2-3, the spacers 50 are formed in sections as a part of an outer shell of the adjacent batteries.  
With respect to claim 8.  HAN teaches the end plates 60 are coupled to each other through the side plates 40 (paragraph 0050).  The side plates 40 combine, attach to, the end plates (paragraph 0050).  The side plates are coupled with the end plates with bolts for example (paragraph 0050) and are taken to be a materially bonded manner in a predetermined region (paragraph 0050).  
With respect to claim 9.  HAN teaches the spacers 50 may be compressed in a state in which pressure is applied to the spacers to make contact with the side plate (paragraph 0094 and Figure 8B).  As seen in Figure 2 the distance between individual frame members are separated by a distance of the width of the cell 10.  
With respect to claim 10.  HAN teaches the cells have a prismatic shape (paragraph 0043 and Figure 1).  

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
On pages 7-9 of Applicant Arguments/Remarks filed 08/08/2022, Applicant argues against the 35 U.S.C. 102 in view of HAN.  On page 8 of Applicant Arguments/Remarks Applicant argues that HAN fails to teach a counter pressure that is adapted to an aging state and/or a cell chemistry of the battery cells.  Instead Applicant argues that HAN teaches voids placed within the insulation sheets provide spare spaces that absorb central swelling of the battery cells.  Applicant argues that there is no indication that the multi-layer insulation sheets provide any force or pressure to surrounding elements at all.  This argument is not persuasive.  
Specifically HAN specifically teaches that the spacers absorb compressive force acting in the forward or backward direction while the spacers are deformed (paragraph 0096).  This absorption of the compressive force in the forward and backward direction are taken to form the claimed counter pressure.  The Examiner notes that Newton’s third law every action has an equal and opposite reaction.  Therefore the pressure of the swelling of the battery cells as seen in Figure 8B of HAN will cause an equal and opposite counter pressure from the spacer 50, and even if some is dissipated by the internal structure of the spacer, there will still be some measure of counter pressure that is focused in the direction of the adjacent cells, as explained in HAN (paragraph 0096).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722